Citation Nr: 1723469	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1960 to December 1960 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina, which denied service connection for a right ankle disability.  

The Veteran testified before the undersigned at a Board hearing in February 2017.  A transcript of the hearing has been reviewed and associated with the claims file.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been assessed with a chronic right ankle sprain and asserts that it is the result of an injury incurred in service after he fell in a hole.  See 12/13/2013, Virtual VA Documents, CAPRI; 02/09/2017, VBMS, Hearing Transcript, p. 3.  

The Veteran states that his right ankle complaints continued periodically after service.  Specifically, when he walked his right ankle would roll at times, causing his body to be thrown.  Approximately fifteen to eighteen years ago his right ankle problems became more serious and prolonged and he sought medical treatment.  The Veteran recalled his right ankle rolling while walking out of his house and also remembered an injury to his right ankle when he began regular treatment at VA.  See 02/09/2017, VBMS, Hearing Transcript, pp. 7-12.  

The Veteran's statements are corroborated by his 2001 VA treatment records.  The Veteran fell in January 2001, which was secondary to his recurrent ankle sprain.  See 03/16/2002, VBMS, Medical Treatment Record- Government Facility, p. 38.  In March 2011, he fell again and his right ankle gave out.  The VA physical therapist indicated that the Veteran complained of soreness, which was from an old injury to his right ankle he had while in the Army.  Id. at 46.  There were additional reports of his right ankle giving out and a prior history of an ankle injury was noted.  Id. at 40.  

In November 2009 it was reported that he had no specific trauma but had a history of a severe ankle sprain decades ago that required a cast for a few months.  The treatment report noted a history of right ankle pain for 4 to 5 years.  He had recurrent mild sprains every few months.  See 10/25/2013, Virtual VA Documents, CAPRI, p. 158.  It is a bit unclear as to whether the Veteran had been experiencing recurrent sprains every few months dating back to service or only over the 4 to 5 year window of ankle pain references in the report.  Considering the hearing testimony provided in February 2017, the Board resolves doubt in the Veteran's favor, finding that the November 2009 report appears to reference intermittent symptoms dating back to before the 2001 injury.

The Veteran was afforded a VA examination in December 2013.  The examiner assessed the Veteran with a chronic right ankle sprain, an acute right ankle sprain that resolved on April 8, 1962, and achilles tendonitis.  The examiner concluded that the Veteran's right ankle disability was less likely than not incurred in or caused by the claimed in-service injury.  As a basis for her opinion, she concluded that the Veteran had an acute ankle sprain in service that resolved in four days.  He had an asymptomatic period of approximately thirty years before he began having symptoms of pain and swelling and had an acute injury to the ankle in 2001, with increased episodes of ankle instability since then.  Accordingly, the examiner opined that the Veteran's current symptoms were related to the post-service injury in 2001.  

The Board finds that an addendum opinion is necessary.  The Veteran testified that he had problems with his right ankle intermittently after service.  He reported that he would take over the counter medications for his symptoms and did not pursue treatment until his ankle problems increased, which was approximately in 2001.
The 2001 treatment records indicate that the Veteran fell as a result of a recurrent sprain and that he had a history of complaints of his right ankle giving out.  See 03/16/2002, VBMS, Medical Treatment Record- Government Facility, p. 38, 46.  As noted above, the November 2009 treatment report also indicates a history of recurrent sprains every few months.  Therefore, the December 2013 examiner rendered an opinion based on an inaccurate factual premise when she 
found that the Veteran had an asymptomatic period of thirty years before an acute ankle injury in 2001 with increased episodes of ankle instability since that time.  Again, the examiner did not account for the references to the reported history of symptoms prior to the 2001 injury.  Accordingly, an addendum opinion is required in order to assess the Veteran's statements of continued ankle instability since service.  

Furthermore, after a review of the claims file, the Board finds that updated VA treatment records from 2014 to the present should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file updated VA treatment records from 2014 to the present.  All efforts to obtain the records should be associated with the claims file.  

2.  Thereafter, forward the entire claims file, including a copy of this remand, to the December 2013 VA examiner for an addendum opinion as to the etiology of the Veteran's current right ankle disability.  (If that examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following question:  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right ankle disability is related to his period of active service?  

In responding to the above, the examiner should consider the Veteran's February 2017 hearing testimony to the effect that he was experiencing some right ankle symptoms in the years immediately following service, which he treated with over the counter medications until the severity of the symptoms increased around 2001, necessitating treatment at that time.  The examiner should also take note of the fact that the 2001 records of treatment reference "recurrent" ankle sprain and the reference in the November 2009 outpatient treatment report to mild ankle sprains "every few months," which the Board interprets to include the time period prior to the 2001 injury.  If the examiner believes that there is a medical basis to find it less likely than not that the sprains were occurring prior to 2001 then the factors leading to such conclusion should be explained.

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is instructed not to base his or her opinion solely on the lack of treatment records and to consider the Veteran's lay statements of continued right ankle pain and instability following active service.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




